 

Case 1:20-cv-02428-GBD Document 22 Filed 11/23/20 Page 1 of 1
Case 1:20-cv-02428-GBD Document 21 Filed 11/23/20 Page 1of1

 

Thomas & Solomon LLP

THE EMPLOYMENT ATTORNEYS

 

 

November 23,

 

  

 

 

VIA ECF

Hon. George B. Daniels

United States District Judge

United States District Court for the Southern District of New Y
500 Pearl Street, Room 1310

New York, New York 10007

 

 

 

Re: Coleman, et al. v. RailWorks Corp., et al.
No. 1:20-cv-02428-GBD

Dear Judge Daniels:
I write on behalf of both parties to provide the Court with an update on settlement.

As the Court is aware, the parties reached a settlement in principle following a full-day
mediation. See Dkt. No. 18. Since that time, the parties have completed the drafting of the
settlement agreement and are in the process of gathering signatures. As such, following the

Thanksgiving holiday, the parties anticipate filing a motion for preliminary approval on
November 30, 2020,

Additionally, the Court previously scheduled an initial conference for December 3,
2020. See Dkt. No. 19. In light of the forthcoming preliminary approval papers, the parties
respectfully request an adjournment of this conference. If the request meets your approval, a
“So Ordered” line is included herein for your convenience.

Thank you for your courtesies in this matter. If the Court has any questions, please do
not hesitate to contact our office.

Respectfully submitted,
/s/ Jessica L. Lukasiewicz

Jessica L. Lukasiewicz
cc: Linn F. Freedman (via ECF)

Wystan M. Ackerman (via ECF) . ,
NOY 2.3 2020

sO DERED.

tetorabledfon George B. Daniels
Uniited States District Judge

693 East Avenue, Rochester, New York 14607 tel: 585.272.0540 fax: 585.272.0574
jlukasiewicz@theemploymentattarneys.com www.theemploymentattorneys.com

 

 

 
